Name: Regulation (EEC) No 2746/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281/78 Official Journal of the European Communities 1 . 11.75 REGULATION (EEC) No 2746/75 OF THE COUNCIL of 29 October 1975 laying down general rules for granting export refunds on cereals and Qriteria for fixing the amount of such refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, Community, the value of by-products and the possibilities and conditions for the sale of these products on the world market should be taken into account when the amount of the refund is being fixed ; Whereas the second subparagraph of Article 16 (4) of Regulation (EEC) No 2727/75 provides for the advance fixing of export refunds on flour, groats and meal ; whereas, in view of the existence of a future market in international trade in these products, provision should be made for the advance fixing of the refund in respect of exports to be effected at a later date ; Whereas provision must be made for varying the amount of the refund according to the destination of the products, since markets in the countries of destination are at varying distances from Community markets and special conditions apply to imports in certain countries of destinations ; Whereas it is important in certain situations, and particularly in periods of uncertainty or of large price fluctuations on the world markets, to ensure more precise management of exports ; whereas the fixing of the refund by means of the tendering procedure seems to be a suitable method for attaining this objective ; Whereas to avoid distortions of competition between individual Community traders, the administrative conditions under which they operate must be identical throughout the Community ; Whereas to ensure Community traders sufficient stability in the amount of the refund, the period for which the amounts may remain unchanged should be fixed subject to any alterations which may be made in the intervening period pursuant to the second sentence of the fourth subparagraph of Article 16 (2) of Regulation (EEC) No 2727/75 ; Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 2727/ 75 (*) of 29 October 1975 on the common organization of the market in cereals, and in particular Article 16 (5 ) thereof; Having regard to the proposal from the Commission ; Whereas export refunds on products subject to the common organization of the market in cereals must be fixed in accordance with certain criteria which would rnake it possible to cover the difference between quotations and prices for those products within the Community and on the world market, while respecting the general aims of the common organization ; whereas to this end the supply situation and prices for cereals within the Community and the price situation on the world market for cereals and cereal products must be taken into account ; Whereas, in view of the considerable fluctuations in quotations for cereals on the world market over periods of time and the disparity between the prices at which cereals are offered by various countries on that market, a refund should be fixed which, for the purpose of covering the difference between world prices and prices ruling within the Community, particularly in view of costs incurred in placing these products on the market, would take the difference between representative prices within the Community and the most favourable quotations on the world market into account ; Whereas to enable flour, groats and meal to be exported, the prices and quantities of cereals used in the manufacture of these products within the Whereas there does not appear to be any justification for granting a refund on cereals imported from third(*) See page 1 of this Official Journal . 1 . 11.75 Official Journal of the European Communities No L 281/79 countries and re-exported to third countries ; whereas the reimbursement, under certain conditions, of the levy collected on importation is sufficient to allow these cereals to be placed on the world market again, HAS ADOPTED THIS REGULATION: Article 4 1 . For the products specified in Article 1 (c) of Regulation (EEC) No 2727/75 the refund applicable on the day on which the application for an export licence is lodged, adjusted on the basis of the threshold price in force during the month of expor ­ tation, shall be applied to exports to be effected during the period of validity of the export licence if the applicant so requests when applying for the licence. A corrective amount may be fixed . It shall be applied to the refund where this is fixed in advance. The corrective amount shall be fixed at the same time as the refund according to the same procedure ; however, when necessary, the Commission, following a request from a Member State or on its own initiat ­ ive, may modify the corrective amounts in the inter ­ vening period . 2. Refunds shall be fixed in accordance with the following specific criteria : ( a) cereal prices ruling on the various Community markets ; (b ) the quantities of cereals required for the manu ­ facture of the products in question and the value of by-products ; ( c) possibilities and conditions for the sale of those products on the world market. Article 1 This Regulation lays down rules for fixing and granting export refunds on the products specified in Article 1 of Regulation (EEC) No 2727/75 . Article 2 The following shall be taken into account when refunds are being fixed : ( a) the existing situation and the future trend with regard to :  prices and availabilities of cereals on the Community market,  prices for cereals and cereal products on the world market ; (b ) the aims of the common organization of the market in cereals , which are to ensure equilibrium and the natural development of prices and trade on this market; ( c ) the need to avoid disturbances on the Community market ; and (d ) the economic aspect of the proposed exports . Article 3 Refunds on the products specified in Article 1 (a) and (b ) of Regulation (EEC) No 2727/75 shall be fixed in accordance with the following specific criteria : ( a ) cereal prices ruling on the various representative export markets of the Community ; ( b ) the most favourable quotations recorded on the various markets of importing third countries ; and (c) marketing costs and the most favourable transport charges from the Community markets referred to in ( a ) to ports or other points of export in the Community serving these markets, as well as costs incurred in placing the goods on the world market. Article 5 1 . The refund for the products specified in Article 1 (a) and (b ) of Regulation (EEC) No 2727/75 may be fixed, where appropriate, by means of the tendering procedure. Tenders shall relate to the amount of the refund. 2. Detailed rules for the application of paragraph 1 shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . Article 6 1 . The refund may be increased by a compensatory amount in respect of stocks of common wheat, durum wheat, rye, barley and maize harvested within the Community in hand at the end of the marketing year and forming part of that year's crop which are exported in the natural state or in the form of prod ­ ucts specified in Article 1 (c) of Regulation (EEC) No 2727/75 between the beginning of the following marketing year and dates still to be determined. No L 281/80 Official Journal of the European Communities 1 . 11 . 75 Article 9 The refunds for the products specified in Article 1 (a), (b ) and (c) of Regulation (EEC) No 2727/75 shall be fixed at least once a month. Before 15 March of each year the Council, acting by a qualified majority on a proposal from the Com ­ mission, shall, if necessary, determine the cereals to which the provisions of the preceding subparagraph shall apply. 2. The compensatory amount for each cereal shall be equal to the difference between the target price valid for the last month of the marketing year and that valid for the first month of the new marketing year. This amount shall however be reduced by the amount of the carry-over payment already granted pursuant to Article 9 (2), and, where appropriate, Article 9 ( 1 ) of Regulation (EEC) No 2727/75 . 3 . The compensatory amount shall be granted only if stocks reach a minimum level . Article 10 No export refund shall be granted on products speci ­ fied in Article 1 (a ) and (b ) of Regulation (EEC) No 2727/75, which are imported from third countries and re-exported to third countries, unless the exporter proves :  that the product to be exported and the product previously imported are one and the same, and  that the levy was collected on importation . In such cases the refund for each product shall be equal to the levy collected on importation where this levy is lower than the refund applicable on the day of exportation ; the refund shall be equal to the refund applicable on the day of exportation where the levy collected on importation is higher than this refund . Article 7 Where the world market situation or the specific requirements of certain markets make this necessary, the refund for the Community on the products specified in Article 1 (a), (b ) and (c) of Regulation (EEC) No 2727/75 may be varied according to destination. Article 11 1 . Council Regulation No 139/67/EEC (*) of 21 June 1967 laying down general rules for granting export refunds for cereals and criteria for fixing the amount of such refunds, as last amended by Regulation (EEC) No 87/75 (2), is hereby repealed . 2. References to the Regulation repealed by para ­ graph 1 shall be construed as references to this Regulation. A table is provided in the Annex for the purposes of correlating citations of and references to the Articles of that Regulation with those of this Regulation . Article 8 1 . The refund shall be paid upon proof :  that the products have been exported from the Community, and  that the products specified in Article 1 ( a) and (b ) of Regulation (EEC) No 2727/75 are of Community origin, except where Article 10 of this Regulation applies. 2. Where Article 7 applies, the refund shall be paid under the conditions laid down in paragraph 1 of this Article, provided it is proved that the product has reached the destination for which the refund was fixed. Exceptions may be made to this rule in accordance with the procedure referred to in paragraph 3 of this Article, provided conditions are laid down which offer equivalent guarantees . ' Article 12 This Regulation shall enter into force on 1 November 1975 . 3 . Additional provisions may be adopted in accord ­ ance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 . H OJ No 125, 26. 6. 1967, p. 2453/67. (2) OJ No L 11 , 16. 1 . 1975, p. 3 . 1 . 11.75 Official Journal of the European Communities No L 281/81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 October 1975 . For the Council The President G. MARCORA ANNEX Correlation Regulation No 139/67/EEC Article 4a Article 5 Article 6 Article 7 Article 8 Article 9 This Regulation Article 5 Article 6 Article 7 Article 8 Article 9 Article 10